Citation Nr: 0837727	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for migraines.

3.  Entitlement to an initial rating in excess of 10 percent 
and a rating in excess of 40 percent, effective February 27, 
2004, for status post left thrombophlebitis of the left lower 
extremity with status post vein stripping and positive factor 
V Leiden.  

4.  Entitlement to an initial rating in excess of 10 percent 
and a rating in excess of 40 percent, effective February 27, 
2004, for status post thrombophlebitis of the right lower 
extremity with status post vein stripping.  

5.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD) with small hiatal 
hernia.  

6.  Entitlement to an initial, compensable rating for status 
post removal of a ganglion cyst.  

7.  Entitlement to an initial, compensable rating and a 
rating in excess of 10 percent, effective January 31, 2005, 
for a lumbar spine disability.  

8.  Entitlement to service connection for a left hip 
condition.

9.  Entitlement to service connection for a right elbow 
condition.

10.  Entitlement to service connection for a right knee 
condition.  

11.  Entitlement to service connection for a left knee 
condition.  

12.  Entitlement to service connection for a left ankle 
condition.

13.  Entitlement to service connection for residuals of 
umbilical hernia repair.  

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1981 to April 
2001.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from October 2002 and March and July 2003 rating decisions.  
In the October 2002 rating decision, the RO, inter alia, 
granted service connection and assigned initial 10 percent 
ratings for status post thrombophlebitis of lower extremity 
with status post vein stripping of the left and positive 
factor V leiden, migraine headaches, degenerative changes, 
right ankle, and gastroesophageal reflux disease with small 
hiatal hernia; granted service connection and assigned 
initial noncompensable ratings for residual ganglion cyst 
removal left hand, scar, status post thrombophlebitis of 
right lower extremity with status post vein stripping, 
degenerative changes lumbar spine, and degenerative changes 
left elbow; and denied service connection for a right elbow 
condition, left hip condition, right knee condition, left 
ankle condition, irritable bowel syndrome, and residual 
umbilical hernia repair.  The grants of service connection 
were all effective May 1, 2001.  In the March 2003 rating 
decision, the RO denied service connection for a left knee 
condition.  In May 2003, the veteran filed a notice of 
disagreement (NOD) with the initial ratings assigned and the 
denials of service connection.  

In the July 2003 rating decision, the RO denied service 
connection for hypertension.  The veteran filed an NOD with 
this denial in February 2004.  A statement of the case 
regarding the foregoing matters was issued in June 2004, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2004.

In a June 2004 rating decision, the RO granted a higher 
initial rating of 10 percent for status post thrombophlebitis 
of right lower extremity with status post vein stripping.  In 
a May 2005 rating decision, the RO granted a higher rating of 
10 percent for degenerative changes lumbar spine, effective 
January 31, 2005.  In a November 2007 rating decision, the RO 
granted higher ratings of 40 percent for status post 
thrombophlebitis of the right and left lower extremities, 
each effective February 27, 2004.  

In May 2008, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, to afford 
the veteran a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In August 2008, the veteran 
testified during a hearing before the undersigned Veterans 
Law Judge at the RO; a transcript of that hearing is of 
record.  On the date of the hearing, the veteran submitted 
records of private medical treatment from November 2001 to 
June 2002, along with a waiver of his right to have this 
evidence initially considered by the RO.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.1304 (2008).  

Because the veteran has disagreed with the initial ratings 
assigned following the grants of service connection for a 
right ankle disorder, migraines, status post thrombophlebitis 
of the left and right lower extremities, GERD with small 
hiatal hernia, status post removal of a ganglion cyst, and a 
lumbar spine disability, the Board characterized these claims 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Moreover, while the RO has granted 
higher ratings of 40 percent for thrombophlebitis of the left 
and right lower extremities, and a higher rating of 10 
percent for the veteran's lumbar spine disability, inasmuch 
as higher ratings for each disability are available before 
and after the effective dates of the higher ratings, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the Board has characterized these issues as 
reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  
 
The Board's dismissal of the claims one through thirteen on 
the title page is set forth below.  The claims for service 
connection for hypertension and irritable bowel syndrome are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the AMC, in Washington, DC.  
VA will notify the appellant when further action, on his 
part, is required.

As a final preliminary matter, the Board notes that, in his 
March 2002 claim for service connection, the veteran claimed 
that he had left ear drainage and tinnitus related to 
service.  He was afforded a VA examination to evaluate these 
conditions in August 2002, however, it does not appear that 
the RO has yet adjudicated these claims for service 
connection.  As such, these matters are not properly before 
the Board; hence, these matters are referred to the RO for 
appropriate action.  


FINDING OF FACT

On August 5, 2008, prior to the promulgation of a decision in 
the appeal, the veteran requested withdrawal of the appeal 
with regard to the claims for an initial rating in excess of 
10 percent for a right ankle disorder; an initial rating in 
excess of 10 percent for migraines; an initial rating in 
excess of 10 percent and a rating in excess of 40 percent, 
effective February 27, 2004, for status post left 
thrombophlebitis of the left lower extremity with status post 
vein stripping and positive factor V Leiden; an initial 
rating in excess of 10 percent and a rating in excess of 40 
percent effective, February 27, 2004, for status post 
thrombophlebitis of the right lower extremity with status 
post vein stripping; an initial rating in excess of 10 
percent for GERD with small hiatal hernia; an initial, 
compensable rating for status post removal of a ganglion 
cyst; an initial, compensable rating and a rating in excess 
of 10 percent, effective January 31, 2005, for a lumbar spine 
disability; and the claims for service connection for a left 
hip condition, a right elbow condition, a right knee 
condition, a left knee condition, a left ankle condition, and 
residuals of umbilical hernia repair.


CONCLUSION OF LAW

As regards the following claims, the criteria for withdrawal 
of a substantive appeal by the veteran have been met:  the 
claims for an initial rating in excess of 10 percent for a 
right ankle disorder; an initial rating in excess of 10 
percent for migraines; an initial rating in excess of 10 
percent and a rating in excess of 40 percent, effective 
February 27, 2004, for status post left thrombophlebitis of 
the left lower extremity with status post vein stripping and 
positive factor V Leiden; an initial rating in excess of 10 
percent and a rating in excess of 40 percent effective, 
February 27, 2004, for status post thrombophlebitis of the 
right lower extremity with status post vein stripping; an 
initial rating in excess of 10 percent for GERD with small 
hiatal hernia; an initial, compensable rating for status post 
removal of a ganglion cyst; an initial, compensable rating 
and a rating in excess of 10 percent, effective January 31, 
2005, for a lumbar spine disability; and the claims for 
service connection for a left hip condition, a right elbow 
condition, a right knee condition, a left knee condition, a 
left ankle condition, and residuals of umbilical hernia 
repair.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204 (2008).  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2008).  

In a statement submitted on the date of the hearing, the 
veteran indicated that he would like to withdraw his claims 
for higher ratings for his right ankle disorder, migraines, 
GERD with hiatal hernia, removal of a ganglion cyst from the 
left wrist, and a lumbar spine disability, and his claims for 
service connection for a left hip condition, right elbow 
condition, right knee condition, left knee condition, left 
ankle condition, and umbilical hernia repair.  While this 
statement did not specifically address the veteran's claims 
for higher ratings for thrombophlebitis of the left and right 
lower extremities, before and after February 27, 2004, the 
transcript of the August 2008 hearing reflects that the 
veteran clearly stated that the only issues remaining on 
appeal were his claims for service connection for 
hypertension and irritable bowel syndrome.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to the above-noted 
claims.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the claims for an initial rating in 
excess of 10 percent for a right ankle disorder, an initial 
rating in excess of 10 percent for migraines, an initial 
rating in excess of 10 percent and a rating in excess of 40 
percent, effective February 27, 2004, for status post left 
thrombophlebitis of the left lower extremity with status post 
vein stripping and positive factor V Leiden, an initial 
rating in excess of 10 percent and a rating in excess of 40 
percent, effective February 27, 2004, for status post 
thrombophlebitis of the right lower extremity with status 
post vein stripping, an initial rating in excess of 10 
percent for GERD with small hiatal hernia, an initial, 
compensable rating for status post removal of a ganglion 
cyst, an initial, compensable rating and a rating in excess 
of 10 percent, effective January 31, 2005, for a lumbar spine 
disability, and the claims for service connection for a left 
hip condition, a right elbow condition, a right knee 
condition, a left knee condition, a left ankle condition, and 
residuals of umbilical hernia repair.  Hence, the appeal as 
to these matters must be dismissed. 


ORDER

The appeal as to the claim for an initial rating in excess of 
10 percent for a right ankle disorder is dismissed.  

The appeal as to the claim for an initial rating in excess of 
10 percent for migraines is dismissed.

The appeal as to the claim for an initial rating in excess of 
10 percent and a rating in excess of 40 percent, effective 
February 27, 2004, for status post left thrombophlebitis of 
the left lower extremity with status post vein stripping and 
positive factor V Leiden is dismissed.  

The appeal as to the claim for an initial rating in excess of 
10 percent and a rating in excess of 40 percent, effective 
February 27, 2004, for status post thrombophlebitis of the 
right lower extremity with status post vein stripping is 
dismissed.  

The appeal as to the claim for an initial rating in excess of 
10 percent for GERD with small hiatal hernia is dismissed.  

The appeal as to the claim for an initial, compensable rating 
for status post removal of a ganglion cyst is dismissed.  

The appeal as to the claim for an initial, compensable rating 
and a rating in excess of 10 percent, effective January 31, 
2005, for a lumbar spine disability is dismissed.  

The appeal as to the claim for service connection for a left 
hip condition is dismissed.

The appeal as to the claim for service connection for a right 
elbow condition is dismissed.

The appeal as to the claim for service connection for a right 
knee condition is dismissed.  

The appeal as to the claim for service connection for a left 
knee condition is dismissed.  

The appeal as to the claim for service connection for a left 
ankle condition is dismissed.

The appeal as to the claim for service connection for 
residuals of umbilical hernia repair is dismissed.  


REMAND

The Board's review of the record reveals that further RO 
action on the claims remaining on appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To warrant a diagnosis of hypertension for VA compensation 
purposes, the veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm).

The record reflects that there are outstanding VA medical 
records which may be pertinent to the claims remaining on 
appeal.  In this regard, the veteran reported during the 
August 2001 hearing that he was currently being treated for 
both hypertension and irritable bowel syndrome, adding that 
he received treatment at the VA clinic in Cobb.  While the 
claims file currently includes outpatient treatment records 
from the Smyrna Community Based Outpatient Clinic (CBOC) 
dated from May 2003 to May 2007, and from the Atlanta VA 
Medical Center (VAMC) dated from May 2003 to October 2006, 
the veteran's testimony indicates that more recent records of 
VA treatment for hypertension and irritable bowel syndrome 
are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for hypertension and irritable bowel 
syndrome, from the Smyrna CBOC, since May 2007, and the 
Atlanta VAMC, since October 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

The Board further notes that VA will provide a medical 
examination or obtain a medical opinion if the evidence 
indicates the existence of a current disability or persistent 
or recurrent symptoms of a disability that may be associated 
with an event, injury, or disease in service, but the record 
does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.  

Service treatment records reflect in-service hypertensive 
blood pressure readings and an assessment of borderline 
hypertension in June 1999.  The service treatment records 
also include complaints regarding and treatment for diarrhea, 
with a diagnosis of irritable bowel syndrome in April 1986.  
Records of post-service VA and private treatment include 
hypertensive and normotensive blood pressure readings, with 
diagnoses of hypertension, and include complaints of diarrhea 
and abdominal pain, although there is no specific diagnosis 
of irritable bowel syndrome.    

The veteran was afforded a VA examination in August 2002, 
during which blood pressure readings of 144/100, 134/90, and 
134/94 were recorded.  However, the examiner did not render a 
diagnosis regarding hypertension.  The veteran complained of 
abdominal pain, bloating, gas pain, and diarrhea.  He 
described these symptoms as constant.  In regard to the 
veteran's claimed irritable bowel syndrome, the examiner 
found that there was no diagnosis because there was no 
pathology to render a diagnosis, as the veteran did not meet 
the minimal criteria for irritable bowel syndrome according 
to Rome criteria.  There is no indication that the examiner 
reviewed the veteran's claims file prior to rendering his 
diagnosis.  

During the August 2008 hearing, the veteran testified that he 
was currently being treated for both hypertension and 
irritable bowel syndrome.  He added that he had received 
treatment for hypertension from 2001 to the present, and had 
continued to have problems with irritable bowel syndrome from 
the date of discharge to the present.  

The hypertensive blood pressure readings in service, taken 
together with the post-service hypertensive blood pressure 
readings and findings of hypertension; and the diagnosis of 
irritable bowel syndrome in service, taken together with the 
veteran's testimony that he has continued to experience 
problems with that condition since his discharge from 
service, suggest that veteran may have current hypertension 
and irritable bowel syndrome related to service.  However, 
the record includes no actual medical opinion addressing the 
medical relationship, if any, between hypertension or 
irritable bowel syndrome, and service.  Under the 
circumstances of this appeal, the Board finds that a medical 
opinion-based on full consideration of the veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the 
claims for service connection.  See 38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claims for service connection (as 
the original claims will be adjudicated on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

The Board further finds that further notification action 
regarding the claims remaining on appeal is warranted.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received,  proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).  [The Board notes that, effective May 30, 
2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request that a claimant provide 
any pertinent evidence in the claimant's possession.]

A June 2003 VCAA letter advised the veteran of the 
information and evidence necessary to substantiate his claim 
for service connection for high blood pressure, and informed 
him what information and evidence must be submitted by the 
veteran, and what information and evidence will be obtained 
by VA.  This VCAA letter erroneously informed the veteran 
that his claim for service connection for irritable bowel 
syndrome was previously denied in the October 2002 rating 
decision, and that new and material evidence would be 
required to reopen this claim.  While a June 2002 VCAA letter 
advised the veteran of the information and evidence required 
to substantiate a claim for service connection, because this 
letter did not list the irritable bowel syndrome issue, it 
could not serve to provide VCAA notice regarding that matter.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Board 
notes that action by the RO is required to satisfy the 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claims remaining on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The letter should inform the veteran of the information and 
evidence necessary to substantiate his claims for service 
connection for hypertension and irritable bowel syndrome, and 
should specify what evidence VA will provide and what 
evidence the veteran is to provide.  The RO should also 
ensure that its notice to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates, as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain all records of 
evaluation and/or treatment of 
hypertension and irritable bowel syndrome 
from the Smyrna CBOC, since May 2007, and 
the Atlanta VAMC, since October 2006.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
notice regarding the claims for service 
connection for hypertension and irritable 
bowel syndrome.

The RO should explain how to establish 
entitlement to service connection, as 
well as the evidence that will be 
obtained by VA and the type of evidence 
that is the veteran's ultimate 
responsibility to submit.

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify 
whether the veteran has current 
hypertension and/or irritable bowel 
syndrome.  Then, with respect to each 
such diagnosed disability, the examiner 
should provide an opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to 
service.  

The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


